Citation Nr: 1539906	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-24 615	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a kidney disease, claimed as kidney cancer, including as due to herbicide exposure

2.  Entitlement to service connection for a liver disease, including as due to herbicide exposure or service-connected type II diabetes mellitus (DMII).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in relevant part, denied entitlement to service connection for liver dysfunction and for a kidney condition, respectively.  

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record.

In a November 2014 decision, the Board remanded the claims on appeal for further evidentiary development.  The Board also granted entitlement to service connection for DMII and for a skin disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left renal cell carcinoma is not the result of a disease or injury in active service, to include herbicide exposure; and is not proximately due to, or aggravated by, service-connected DMII.

2.  The Veteran does not have a current liver disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a kidney disease, including as secondary to DMII, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a liver disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

May 2009 and March 2011 VCAA letters from the AOJ informed the Veteran of all elements required to substantiate claims for service connection for a liver disease and a kidney disease, respectively, in accordance with 38 C.F.R. § 3.159(b).  

The RO obtained the Veteran's service treatment records (STRs), and he has been afforded VA examinations on these claims.  VA's duty to provide adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The AOJ substantially complied with the Board's November 2014 remand directives affording the Veteran adequate VA examination with respect to his claimed kidney and liver disabilities.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  

At the Veteran's September 2014 Board hearing, the undersigned clarified the relevant issues, and discussed elements of the claims that had not yet been substantiated.  The Veteran was asked about outstanding evidence that could substantiate the claims and the claims were remanded to develop evidence that could substantiate the claims.  There has been no allegation of a failure to comply with Bryant duties.  The Veteran's testimony contributed to the Board's remand of these claims for further VA examination.  The Bryant duties were, therefore, met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating his service connection claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for additional disability that results from aggravation of a non-service connected disability by a service connected disability.  VA will not, however, concede aggravation unless there is medical evidence created prior to aggravation or at any time between the aggravation and current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Liver disease

An initial question is whether the Veteran has a current liver disease or disability.  While private and VA treatment records have shown periodic evidence of elevated liver enzymes, a cause for the elevation has not been identified, and a specific liver disease or disability has not been reported in the record.  

At the April 2015 VA examination, a VA examiner reported having thoroughly reviewed the record.   He noted the Veteran's history of inconsistently being shown to have slightly elevated enzymes from the year 2000 onward.  The examiner specifically noted that only one liver enzyme had been shown to be slightly elevated, and that this was not indicative of a disabling pathology.  Liver enzymes and function were shown to be normal on examination.  

Based on review of the record and current findings, the examiner concluded that the Veteran did not have a current liver disease.  The examiner noted that apart from the inconsistent showing of one liver enzyme being slightly elevated in the past, all other metrics of liver function were normal.  

The Veteran has offered testimony as to his belief that he has a current liver disease, but this is a complex medical question and it would require medical expertise to say that any symptom or finding was attributable to a liver disease.  The Veteran is not shown to have such expertise.  Hence his opinion is not competent evidence and is of little probative value.

In order to be considered for service connection, a claimant must first have a current disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current liver disease or disability, service connection cannot be granted. 

A preponderance of the evidence is against the claim for service connection for a liver disease; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.

	B.  Kidney disease

The record clearly shows that the Veteran suffered from, and has current residuals of, left renal cell carcinoma.  He underwent a left nephrectomy in February 2011.  The record does not reveal any additional kidney disease. 

Although the Veteran reported kidney problems during service, review of his STRs does not reveal specific treatment for a kidney disease.  He was treated for symptoms of diarrhea and vomiting in June 1963 and was noted to have right upper and lower quadrant tenderness.  Imaging studies were normal; however a cholecystography faintly outlined a large redundant gall bladder, and referenced visible kidneys.  It was reported that a significant disease was not found.  

In a May 2011 VA examination report, a VA examiner reported thoroughly reviewing the record.  The examiner noted that the June 1963 report referencing the oral cholecystogram was unclear, but that such a procedure would only incidentally visualize the kidneys, as the dye could not go down to the kidneys.  The examiner gave the opinion that it was less likely than not that the Veteran's noted in-service findings from June 1963 were in any way connected to his renal cell carcinoma, diagnosed in November 2010.  In giving this opinion the examiner relied on findings that renal cell carcinoma is a disease of adults, usually occurring between the ages of 50 and 70; that the Veteran's manifestation came about 48 years after his in-service findings; and that the Veteran did not have symptoms suggestive of renal cell carcinoma despite having good and close primary care follow-up throughout the years.  The examiner's opinion is fully informed, definitive, fully articulated, and well-reasoned; hence it is adequate and probative.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

With respect to the contentions that the Veteran's renal cell carcinoma developed as a result of exposure to herbicide agents, he did have service in Vietnam, and, is presumed to have been exposed to herbicide agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Nonetheless, renal cell carcinoma is not one of the listed disabilities for which service connection may be awarded on a presumptive basis as a result of presumed herbicide exposure.  See 38 C.F.R. § 3.309(e).  

In the April 2015 VA examination report, the VA examiner also reviewed the evidence of record, including the Veteran's STRs and post-service treatment records, with respect to the Veteran's renal cell carcinoma, and gave the opinion that it was less likely than not that the Veteran's renal cell carcinoma was related to his active service, including exposure to Agent Orange herbicide.  The examiner based this opinion on the fact that the Veteran did not have symptoms suggestive of renal cell cancer during service, and on the fact that renal cell carcinoma is not recognized by VA as a presumptive disease associated with Agent Orange exposure.  Thus, there is insufficient evidence to establish on onset of the renal cell carcinoma as a result of the Veteran's presumed herbicide exposure.

Based on the evidence of record, the Board cannot make a finding that the Veteran developed a kidney disease directly as a result of his active service; to include his presumed exposure to herbicide agents.  

The evidence additionally fails to support a finding that the Veteran has a kidney disease that was caused or aggravated by his service-connected DMII.  In the April 2015 VA examination report, the examiner opined that it was less likely than not that renal cell carcinoma was the result of DMII, and that it was less likely than not the renal cell carcinoma was in any way aggravated by DMII.  The examiner noted that DMII and renal cell carcinoma were etiologically unrelated, and that DMII had remained diet controlled.  The examiner further cited a Mayo Clinic report that enumerating risk factors for renal cell carcinoma, but did not list DMII among those factors.  The April 2015 examiner's opinions to be fully informed, fully articulated and well-reasoned. Cf. Nieves-Rodriguez, supra.  

The Veteran has expressed his opinion that his renal cell carcinoma is the result of his service, including possibly the result of herbicide exposure, or otherwise the result of his service-connected DMII.  As a lay person, he lacks the medical expertise needed to opine on the causes of his kidney disease.  See 38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Most notably, in this instance, medical professionals have concluded that medical evidence and literature have not established a required causal link.  

For the reasons described above, the Board finds that a preponderance of the evidence is against the claim for service connection for a kidney disease; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a liver disease is denied.

Entitlement to service connection for a kidney disease is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


